                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Janet Mavis Marcusse,                                Case No. 0:17-cv-4656 (SRN/LIB)

               Petitioner,
                                                                    ORDER
 v.

 Warden FCI Waseca,

               Respondent.


Janet Mavis Marcusse, 17128-045, FCI–Waseca, Unit A, P.O. Box 1731, Waseca,
Minnesota 56093, pro se.

Ana H. Voss & Ann M. Bildtsen, United States Attorney’s Office, 300 South Fourth Street,
Suite 600, Minneapolis, Minnesota 55415, for Respondent.


SUSAN RICHARD NELSON, United States District Judge

       Plaintiff, Janet Mavis Marcusse, moves to amend findings and conclusions under

Federal Rule of Civil Procedure (“FRCP”) 52(a), alter or amend judgment under FRCP

59(e), and vacate judgment under FRCP 60(b) [Doc. No. 22] after this Court dismissed

her Petition for a Writ of Habeas Corpus and entered judgment in the matter. Marcusse

also moves to “vacate,” “default,” and “strike” respondent’s opposition and for judicial

notice under Federal Rule of Evidence 201 [Doc. No. 26]. The Government responds in

opposition to Plaintiff’s motions [Doc. No. 25]. For the reasons set forth below, this

Court denies Marcusse’s motions.

       It is well settled that a federal inmate must raise a collateral challenge to her

conviction or sentence in a motion to vacate filed in the sentencing court under 28 U.S.C.
                                              1
§ 2255, Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003), not a motion filed in the

court of incarceration under 28 U.S.C. § 2241. A federal district lacks jurisdiction to hear

a prisoner’s collateral challenge to her original conviction or sentence unless the prisoner

qualifies for § 2255(e)’s “savings clause.” Hill, 349 F.3d at 1091. It is the petitioner’s

burden to show that the remedy under § 2255 would be inadequate or ineffective.

Abdullah v. Hendrick, 392 F.3d 957, 959 (8th Cir. 2004).

       Petitioner has failed to show that her § 2255 remedy would be inadequate or

ineffective. To succeed under the savings clause, Petitioner must show more than a

procedural barrier to filing a § 2255 claim, and more than the fact that a claim was

previously raised in a § 2255 motion and rejected by the court. Id. Petitioner must show,

at a minimum, that she had “no earlier procedural opportunity” to present her claims. Id.

at 963. But Petitioner falls far short of meeting her burden.

       In his Report and Recommendation (“R&R”), Magistrate Judge Brisbois ruled

that, not only was Petitioner afforded “ample opportunity to challenge her conviction and

sentence” under § 2255, but that she “fully availed herself” of that opportunity. (Id. [Doc.

No. 5] at 3.) Indeed, Petitioner’s lengthy § 2255 motion in the Western District of

Michigan required multiple orders totaling 117 pages for the court to fully analyze and

reject. (Id. at 1.) Petitioner’s current petition raises no argument she could not have raised

earlier and offers no adequate, intervening legal authority to support her arguments. (Id.

at 3.) Because Petitioner cannot show her § 2255 remedy is inadequate or ineffective, the

Court lacks jurisdiction to hear her petition.



                                                 2
Accordingly, IT IS HEREBY ORDERED that:

      1. Defendant Marcusse’s Motion to Amend Findings and Conclusions, Alter or

         Amend judgment, and Vacate Judgment [Doc. No. 22] is DENIED;

      2. Defendant Marcusse’s Motion to Vacate Respondent’s Opposition, Default

         Respondent’s Opposition, Strike Respondent’s Opposition, and for Judicial

         Notice [Doc. No. 26] is DENIED.



Dated: October 30, 2018                      s/ Susan Richard Nelson

                                             SUSAN RICHARD NELSON
                                             United States District Judge




                                         3
